NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 7 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10426

                Plaintiff-Appellee,             D.C. No.
                                                1:17-cr-00296-DAD-BAM-2
 v.

JARVIS THOMAS, AKA Jar, AKA                     MEMORANDUM*
JarMice,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                           Submitted August 31, 2021**
                            San Francisco, California

Before: RAWLINSON and BYBEE, Circuit Judges, and CARDONE,*** District
Judge.

      Jarvis Thomas appeals his criminal convictions for conspiracy to distribute



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
and possess with the intent to distribute, and possession with the intent to

distribute, at least 500 grams of a substance with a detectable amount of

methamphetamine or fifty or more grams of actual methamphetamine. He also

appeals his 320-month sentence. We have jurisdiction under 28 U.S.C. § 1291.

We affirm.

1.    The district court did not clearly err by denying Thomas’s putative motion

for a mistrial, nor was its curative instruction deficient after a government

witness’s testimony exceeded the scope of a pre-trial motion in limine. Thomas

did not object to the curative instruction, so we review for plain error and will only

reverse if (1) the appellant has not waived (2) a clear and obvious error that (3)

affected his substantial rights and (4) calls into question the fairness or integrity of

judicial proceedings. Puckett v. United States, 556 U.S. 129, 135 (2009) (citations

omitted); United States v. Rodriguez, 971 F.3d 1005, 1012 (9th Cir. 2020).

      We decide whether a curative instruction mitigates inappropriate testimony

by “weigh[ing] the forcefulness of the instruction and the conviction with which it

was given against the degree of prejudice generated by the [challenged] evidence.”

United States v. Johnson, 618 F.2d 60, 62 (9th Cir. 1980). When assessing

prejudice, “the probative force of the inadmissible evidence must be compared

with that of the admissible evidence which supports the verdict.” Id.

      Here, the curative instruction clearly and forcefully admonished the jury not


                                           2
to consider the erroneous witness statement, which was brief, vague, and did not

specifically refer to Thomas. See United States v. Voris, 964 F.3d 864, 875 (9th

Cir. 2020). Thomas thus suffered minimal prejudice from the witness’s errant

testimony, see Johnson, 618 F.2d at 62, and a mistrial was unwarranted, see United

States v. Lemus, 847 F.3d 1016, 1024–25 (9th Cir. 2016).

2.    The district court did not plainly err by allowing a government case agent to

interpret intercepted phone calls during trial. United States v. Houser, 804 F.2d

565, 570 (9th Cir. 1986) (applying plain error review to otherwise-inadmissible

witness testimony). The case agent here merely interpreted “ambiguous

conversations based upon [his] direct knowledge of the investigation.” United

States v. Gadson, 763 F.3d 1189, 1206 (9th Cir. 2014) (quotation marks and

citation omitted). Nor did the district court permit the case agent to improperly

opine on ultimate issues of fact. A “lay witness may testify as to an ultimate issue

of fact [if their] testimony is otherwise admissible.” United States v. Crawford,

239 F.3d 1086, 1090 (9th Cir. 2001); Fed. R. Evid. 704. The case agent’s

testimony met this standard, United States v. Perez, 962 F.3d 420, 435 (9th Cir.

2020), and we decline to find plain error.

3.    The district court did not plainly err by allowing a DEA agent expert witness

to give lay witness testimony interpreting ambiguous phone calls and exploring

hypotheticals paralleling the facts of Thomas’s case. Under Federal Rule of


                                             3
Evidence 701, expert witnesses may give lay opinion testimony on ambiguous

statements. See United States v. Vera, 770 F.3d 1232, 1242, 1246 (9th Cir. 2014)

(citation omitted). The statements interpreted by this DEA agent were ambiguous

and merely explained why drug traffickers did business in certain ways. Expert

witnesses may also field hypotheticals based on their own interpretation of the

facts in the record. United States v. Celestine, 510 F.2d 457, 460 (9th Cir. 1975).

Thus, no plain error exists here.

4.    The district court instructed the jury to “determine whether it was reasonably

foreseeable to defendant, or within the scope of the defendant’s particular

agreement with the conspirators, that the conspiracy involved certain amounts of

methamphetamine.” This disjunctive instruction was erroneous because a jury

need not determine that the type and quantity of drugs were within the scope of the

co-conspirators’ agreement. United States v. Collazo, 984 F.3d 1308, 1315 (9th

Cir. 2021) (en banc). However, the error was harmless in light of the

“overwhelming evidence” of Thomas’s “agreement involving the requisite drug

type and quantity.” Id. at 1336. The error was also harmless because the

instruction imposed an additional burden on the government, benefitting Thomas

by making a conviction more difficult. Id. at 1329.

5.    Thomas requests reversal for cumulative error. Although he asserted several

errors, as previously discussed, the district court made only one actual error. “One


                                         4
error is not cumulative error.”1 United States v. Sager, 227 F.3d 1138, 1149 (9th

Cir. 2000).

6.    The district court did not plainly err when it imposed a three-level

sentencing enhancement. Although we may consult up to six factors to determine

whether clear and convincing evidence is required at sentencing, United States v.

Valle, 940 F.3d 473, 479 (9th Cir. 2019) (citation omitted), Thomas limits his

argument to the thirty-seven percent increase to his sentence that the sentencing

enhancement created. This falls short of the 100 percent increase required by

Valle. Id. Further, Thomas was not otherwise facing a relatively short sentence.

Id. His un-enhanced offense level was thirty-six with a Category IV criminal

history, which would yield a Guidelines range of 262–297 months, or

approximately twenty-two to twenty-five years. Reversal is thus unwarranted.

AFFIRMED.




1
  Contrary to Thomas’s argument, the witness’s brief and vague reference to a gang
did not result in a due process violation in view of the district court’s curative
instruction. See United States v. Lemus, 849 F.3d 1016, 1025 (9th Cir. 2016).

                                         5